Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose wherein the cut-out is framed in at least one of the outer and inner shells by a peripheral wall section which extends from a fiat side of the at least one shell through a transition radius section in the direction of the respective other shell as amended to claim 17; wherein sections of the cut-out section adjacent to the at least one cut-out in the y-direction form a joint hollow chamber with the first and second hollow chamber sections adjacent thereto in the z-direction as claimed in claim 33; and wherein the bumper cross-member is divided in the z-direction thereof into at least three sections, the at least three sections comprising a first hollow chamber section, a second hollow chamber section and the cut-out section, wherein the first hollow chamber section and the second hollow chamber section are separated by the cut-out section located therebetween; wherein the first hollow chamber section has a greater extension in the z-direction than the second hollow chamber section, and the first hollow chamber section has connecting points for connecting a respective side member part as claimed in claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612